internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip b4-plr-134422-02 date date legend date date individual a contract b company c trust d dear this is in reply to your letter of date as supplemented by letters dated date and date requesting certain rulings under the internal_revenue_code effective date which was after january and before date individual a entered into contract b with company c and made all contributions to contract b prior to date contract b was intended to function as a deferred_annuity_contract subject_to sec_72 of the internal_revenue_code with individual a as the annuitant the annuity_starting_date provided in contract b is date contract b provides that if individual a dies prior to the annuity_starting_date company c will pay to the beneficiary either a sum equal to the value in the account or if the beneficiary is a natural_person an appropriate annuity beginning on the stated annuity_starting_date the named beneficiary of contract b is trust d individual a died before the annuity_starting_date sec_1014 of the internal_revenue_code provides in part that the basis_of_property in the hands of a person acquiring the property from a decedent is the fair_market_value of the property at the date of the decedent’s death or if the decedent’s plr-134422-02 executor so elects at the alternate_valuation_date prescribed in sec_2032 sec_1014 provides that in the case of persons dying after date property acquired from the decedent by reason of death form of ownership or other conditions if by reason thereof the property is required to be included in determining the value of the decedent’s gross_estate shall for purposes of sec_1014 be considered to have been acquired from or to have passed_from_the_decedent sec_1014 excepts annuities described in sec_72 from the rule_of sec_1014 revrul_70_143 1970_1_cb_167 considers a situation where an annuity_contract owner dies prior to the annuity_starting_date under the contract in the event of the owner’s death prior to the annuity_starting_date the beneficiary has the option to surrender the contract in exchange for a lump sum payment of the cash redemption value at any time prior to the annuity date specified in the contract the ruling treated a beneficiary’s contract right to receive the redemption value in the variable_annuity contract as not being an annuity under sec_72 accordingly the ruling concluded that under sec_1014 the basis of the contract right to receive the redemption value is the fair_market_value of the contract right on the date of the decedent’s death or the alternate_valuation_date if so elected revrul_79_335 1979_2_cb_292 prospectively revoked revrul_70_143 the conclusions in revrul_70_143 will be applied to deferred_annuity contracts purchased prior to date including any contributions applied to such contracts pursuant to a binding commitment entered into before that date under sec_72 a contract shall not be treated as an annuity_contract unless the contract provides that if any holder of such contract dies before the annuity_starting_date the entire_interest in such contract will be distributed within years of the death of such holder sec_72 was added by sec_222 of the deficit_reduction_act_of_1984 98_stat_494 sec_222 of the act provides that it applies to contracts issued after the day which is months after the date of enactment of the act in taxable years ending after such date the date of enactment is date therefore we hold as follows the conclusion of revrul_70_143 applies to contract b because contract b was purchased and all contributions were applied to it prior to date sec_72 does not apply to contract b because contract b was issued before the enactment of the deficit_reduction_act_of_1984 plr-134422-02 we express no opinion on the tax treatment of any other transaction involving these parties and these contracts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
